                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA,

          Plaintiff,

v.                                                    Case No. 8:21-CV-00391-VMC-SPF

TOBIAS BACANER, M.D., TOBIAS
& JILL BACANER REVOCABLE
TRUST; THEODORE FERGUSON,
II, TIMOTHY FERGUSON,
PARAGON COMMUNITY
HEALTHCARE, INC. and COBALT
PHARMACY, INC.,

          Defendants.


                       NOTICE OF PENDENCY OF OTHER ACTIONS

          Defendants, THEODORE FERGUSON, II, TIMOTHY FERGUSON,

PARAGON COMMUNITY HEALTHCARE, INC., and COBALT PHARMACY,

INC., by and through undersigned counsel, and in accordance with the Local Rules of

this Court, hereby certify that the instant action:

     IS                  related to pending or closed civil or criminal case(s) previously
                         filed in this Court, or any other Federal or State court, or
                         administrative agency as indicated below:


     IS NOT              related to any pending or closed civil or criminal case filed with
                         this Court, or any other Federal or State court, or administrative
                         agency.
      I further certify that I will serve a copy of this Notice of Pendency of Other

Actions upon each party no later than fourteen (14) days after appearance of the party.

Dated:       March 8, 2021


                                        Respectfully Submitted,

                                        SISCO-LAW

                                        /s/ Dale R. Sisco
                                        Dale R. Sisco
                                        dsisco@sisco-law.com
                                        Florida Bar No. 559679
                                        Dominic A. Isgro
                                        disgro@sisco-law.com
                                        Florida Bar No. 113318
                                        1110 N. Florida Avenue
                                        Tampa, FL 33602
                                        (813) 224-0555
                                        (813) 221-9736 Facsimile
                                        Attorneys for Theodore Ferguson, II, Timothy
                                        Ferguson, Paragon Community Healthcare, Inc.
                                        and Cobalt Pharmacy, Inc.




                                          2
                CERTIFICATE RE: E-FILING AND E-SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed electronically with the Clerk of Court utilizing Florida Court’s E-Filing Portal

system and in compliance with Florida Rules of Judicial Administration 2.515 and

2.516(3) March 8, 2021, which will automatically transmit an electronic copy to:



LINDSAY SAXE GRIFFIN
Assistant United States Attorney
Florida Bar No. 72761
400 N. Tampa Street
Suite 3200
Tampa, FL 33602
lindsay.griffin@usdoj.gov

SCOTT B. DAHLQUIST
Trial Attorney/Consumer Protection Branch
US Dept. of Justice
P.O. Box 386
Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov



                                       /s/ Dale R. Sisco
                                       Attorney




                                          3
